t c memo united_states tax_court sharriff malik dyer petitioner v commissioner of internal revenue respondent docket no filed date michelle t aaron for petitioner mindy y chou robert d heitmeyer and armand gary begun for respondent 1petitioner appeared pro_se at trial after which michelle t aaron entered her appearance in this case memorandum findings_of_fact and opinion laro judge petitioner petitioned the court pursuant to sec_6213 a to redetermine respondent’s determination of the following deficiencies additions to tax and accuracy-related_penalties in respect of his through federal_income_tax addition_to_tax penalty year sec_6662 sec_6651 deficiency dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1respondent’s answer asserts that for petitioner is liable for a failure_to_file addition_to_tax of dollar_figure and not dollar_figure as determined in the notice_of_deficiency we regard the increased addition_to_tax as a typographical error and not a newly pleaded matter because if we construed it as such which we do not the failure_to_file addition_to_tax for would exceed of the deficiency in violation of sec_6651 after the parties’ concessions as summarized in our findings_of_fact section we decide the following issues whether petitioner had unreported additional income for through we hold he did to the extent stated herein whether petitioner is entitled to trade_or_business expense deductions for and 2unless otherwise indicated section references are to the applicable version of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded in addition to those respondent has allowed we hold he is not whether petitioner’s filing_status for through is single as claimed on his federal_income_tax returns for those years or married_filing_separately as determined in the notice_of_deficiency we hold it is married_filing_separately whether petitioner is liable for each year at issue for a sec_6651 addition_to_tax for failure_to_file we hold he is and whether petitioner is liable for each year at issue for a sec_6662 accuracy-related_penalty for a substantial_understatement_of_income_tax we hold he is findings_of_fact the court deemed certain facts and exhibits established pursuant to rule f the parties also filed with the court a supplemental stipulation of facts and related exhibits the stipulated facts including those deemed admitted and the accompanying exhibits are incorporated herein by this reference the stipulated 3given our holding that there is a substantial_understatement_of_income_tax for each year at issue we do not consider respondent’s alternative position that petitioner is liable for accuracy-related_penalties due to negligence or disregard of rules or regulations under sec_6662 and b 4we concluded that the deemed facts and exhibits were relevant to this case and petitioner failed to show cause that the matters therein should not be admitted see rule f facts are found accordingly petitioner has at all relevant times been married to kristele baker and he was a michigan resident when he petitioned the court during the years at issue petitioner owned and operated magnum property management l l c magnum through which he bought sold rented invested in and managed real_estate petitioner also worked as a self-employed mortgage broker during and petitioner incurred various expenses in connection with his real_estate and mortgage brokerage businesses though he did not keep a formal if any set of books_and_records petitioner owned at least two bank accounts during the years at issue a personal account personal account and magnum’s business account business account the parties’ redaction of substantially_all the financial_account numbers prevented us from more precisely describing petitioner’s accounts the record is clear however that petitioner used the personal account for business transactions petitioner through magnum sold at least two properties during the years at issue first he sold to marcus taylor for dollar_figure real_property in detroit michigan parkside property on date the gross_proceeds payable to magnum from the sale of the parkside property were reduced by in addition to other settlement charges and closing costs a management fee purportedly paid to ms baker of dollar_figure purported management fee second on january petitioner deposited a dollar_figure check from landamerica commonwealth bank to the business account from the sale of real_property phantom property petitioner had not filed federal_income_tax returns for through and in or about date respondent selected him for a nonfiler examination after the audit began on date petitioner filed with respondent federal_income_tax returns for through return return and return respectively nearly five months later on date petitioner filed with respondent his federal_income_tax return return each of the through returns was prepared by a paid preparer and each reported petitioner’s filing_status as single we note that ms baker filed separate and apart from petitioner a federal_income_tax return for each year at issue though the record is unclear whether she claimed a filing_status of single or married_filing_separately the through returns reported business income from petitioner’s real_estate and or mortgage brokerage businesses of dollar_figure dollar_figure dollar_figure and dollar_figure respectively attached to those returns were one or more schedules c 5the record does not specify whether respondent determined adjustments to petitioner’s through federal_income_tax profit or loss from business reporting the following aggregated items of income and expense income dollar_figure dollar_figure dollar_figure dollar_figure gross_receipts or sales costs of goods sold big_number big_number big_number -0- gross_profit big_number big_number big_number big_number other income -0- -0- -0- -0- gross_income big_number big_number big_number big_number expenses advertising -0- -0- dollar_figure -0- car and truck dollar_figure dollar_figure big_number -0- office expense big_number -0- big_number -0- insurance big_number -0- -0- -0- legal and professional services -0- -0- dollar_figure rent or lease big_number -0- -0- -0- repairs and maintenance big_number big_number -0- big_number supplies -0- big_number -0- -0- taxes and licenses big_number big_number -0- travel meals and entertainment -0- -0- -0- utilities big_number -0- -0- -0- other big_number big_number big_number total big_number big_number big_number big_number attached to the return was schedule e supplemental income and loss for a rental property with an address described as residential that schedule e reported rental income of dollar_figure mortgage interest_expense of dollar_figure and zero income the return similarly attached schedule e reporting rental income of dollar_figure mortgage interest_expense of dollar_figure and zero income for property with an address described as sec_469 also attached to the return was form_4797 sales of business property reporting the sale of a property described as house on date for dollar_figure the record is not clear whether the property reported on the form_4797 is the same as the parkside property attached to the return were three schedules e listing rental properties on each for properties in total three of the four schedules e have lines drawn through them ostensibly to show that the real_estate activities reported thereon were neither taxable to nor reportable by petitioner the return also reported that even though petitioner may or may not have owned properties he earned zero net supplemental income therefrom the return is unreliable and we note for discussion purposes only that petitioner did not report the sale of the phantom property on the return respondent’s revenue_agent reconstructed petitioner’s income for each year at issue on the basis of information included in summoned bank records and real_estate closing documents specifically the revenue_agent used the bank_deposits method to reconstruct petitioner’s and taxable_income and she availed herself of the specific items and bank_deposits methods to reconstruct petitioner’s 6petitioner was asked to provide this information to respondent but did not taxable_income for and the notice_of_deficiency attached summaries of the revenue agent’s bank_deposits analyses for and and referenced real_estate sales as supporting respondent’s additional income determinations the revenue_agent identified petitioner’s income-producing activity as the buying and selling of properties managing rental properties and earning consulting fees and she noted that petitioner did not include all income potentially taxable to him with regard to petitioner’s and taxable years the revenue_agent compared the income reported on the and returns with petitioner’s bank records for those years after that review she determined that petitioner had omitted from gross_income deposits into the personal account though he reported as gross_income most if not all deposits into the business account the revenue_agent initially treated all amounts deposited into the personal account as taxable_income to petitioner but after discussions with petitioner and his representative the revenue_agent adjusted the amounts attributed to petitioner as additional income for interaccount transfers equity line transfers refinancings and other nontaxable deposits the revenue_agent determined in total that petitioner had underreported his income by dollar_figure for and dollar_figure for for petitioner’s taxable_year the revenue_agent reviewed a settlement statement relating to the sale of the parkside property and summoned from a real_estate title company following an exchange with petitioner and his representative to the effect that petitioner had diverted to ms baker the purported management fee the revenue_agent resolved that petitioner had underreported his income by dollar_figure--the proceeds from the sale of the parkside property diverted as the management fee the parties stipulated that dollar_figure from the sale of the parkside property is properly attributable to petitioner as to petitioner’s taxable_year the revenue_agent reviewed petitioner’s bank records and observed that approximately dollar_figure had been deposited into the checking account from the sale of the phantom property but not reported on the return following a meeting with petitioner his representative the revenue_agent and the revenue agent’s manager the revenue_agent credited petitioner’s basis in the phantom property as dollar_figure wherefore the revenue_agent determined that petitioner’s additional income for was increased by dollar_figure allowing petitioner a dollar_figure offset to the dollar_figure of income deposited into the business account from the sale of the phantom property because respondent does not allege an increased deficiency for from the sale of the phantom property we treat the parties as agreeing that petitioner’s basis in the phantom property was dollar_figure respondent issued to petitioner a notice_of_deficiency determining various adjustments to petitioner’s through federal_income_tax as relevant here respondent first increased petitioner’s additional income for through by dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent next increased petitioner’s other income for by dollar_figure to reflect cancellation_of_indebtedness_income an adjustment respondent conceded on brief respondent thirdly disallowed a deduction for schedule e mortgage interest_expense for of dollar_figure an adjustment respondent has since conceded respondent fourthly changed petitioner’s filing_status for through from single as reported on the through returns to married_filing_separately next respondent determined for each year at issue that petitioner was liable for a sec_6651 failure_to_file addition_to_tax respondent sixthly determined that petitioner was liable for each year at issue for an accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax or alternatively for negligence or disregard of rules or regulations finally respondent determined a number of computational adjustments for itemized_deductions student_loan interest_expense and exemptions the parties through their various stipulations and statements on brief have conceded and or agreed that petitioner is not liable for certain additional income adjustments and that he is entitled to certain business_expense deductions for through as follows amount conceded item income income2 additional income deposited date dollar_figure additional income deposited date dollar_figure additional income deposited date dollar_figure interaccount transfers dollar_figure total income conceded dollar_figure income adjustment relating to deposit on date dollar_figure deposits removed from gross_receipts dollar_figure total income conceded dollar_figure deduction sec_3 deductions trade_or_business_expenses dollar_figure trade_or_business_expenses dollar_figure total deductions conceded dollar_figure deductions trade_or_business_expenses dollar_figure trade_or_business_expenses dollar_figure total deductions conceded dollar_figure deductions trade_or_business_expenses dollar_figure trade_or_business_expenses dollar_figure total deductions conceded dollar_figure deductions trade_or_business_expenses dollar_figure trade_or_business_expenses dollar_figure total deductions conceded dollar_figure source1 stip c stip d stip e ex 39-j stip f ex 21-j ex 21-j ex 39-j ex 21-j ex 39-j ex 21-j ex 39-j ex 39-j ex 40-j 1we include a reference to that portion of the record where the concession is found for clarity because neither party’s brief accurately states the amounts not at issue 2the summary of income conceded does not include respondent’s acknowledgment that petitioner did not receive cancellation_of_indebtedness_income of dollar_figure for 3the summary of deductions conceded does not include respondent’s acquiescence that petitioner is entitled to a deduction for mortgage interest_expense of dollar_figure for nor does the summary include the parties’ mutual understanding that subject_to computational limitations petitioner is entitled to deduct student_loan interest for through of dollar_figure dollar_figure and dollar_figure respectively we deem petitioner to have conceded that he is not entitled to a student_loan_interest_deduction of dollar_figure for because he did not raise this allegation in the petition at trial or in any of his other pleadings see rule b i burden_of_proof opinion the commissioner’s deficiency determinations are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 however under the jurisprudence for the u s court_of_appeals for the sixth circuit the court to which an appeal of this case would ordinarily lie the commissioner bears the initial burden of producing at least a minimal evidentiary foundation linking the taxpayer to the tax- generating activity or the receipt of funds before the general presumption of correctness attaches to determinations of unreported income 909_f2d_915 6th cir richardson v commissioner tcmemo_2006_69 91_tcm_981 aff’d 509_f3d_736 6th cir once the commissioner meets his burden of production on this issue the burden of persuasion shifts to the taxpayer to produce credible_evidence that he or she did not earn the income being charged or of proving that the commissioner’s deficiency calculations were not grounded on a minimal evidentiary foundation walton f 2d pincite the taxpayer bears the burden of proving his or her entitlement to deductions and losses including the amount of the benefit claimed 754_f2d_921 11th cir aff’g tcmemo_1982_489 86_tc_298 respondent’s assessment is based in substantive evidence linking petitioner to the income-producing real_estate and mortgage brokerage businesses included among the stipulated exhibits were and bank records for the personal account as well as supporting deposit slips canceled checks cash-in and cash-out tickets food stamp tickets money orders and other items the record also includes bank statements for the business account and a supporting deposit slip and a canceled check though the record does not include bank records for the personal or business accounts among the stipulated exhibits is a settlement statement and disbursement summary relating to the sale of the parkside property-- the event giving rise to petitioner’s unreported additional income the parties stipulated that income from the sale of the parkside property is attributable to petitioner this documentary_evidence was buttressed with the revenue agent’s testimony explaining her method for calculating petitioner’s unreported income for each year at issue on the basis of the foregoing we are satisfied that respondent has carried his burden with respect to the unreported additional income petitioner argues in his brief that respondent’s deficiency determinations are arbitrary and capricious excessive or erroneous citing 293_us_507 petitioner argues that the burden of going forward thereby shifts to respondent to support his position petitioner directs the court to respondent’s concessions of unreported income and allowable deductions as well as unproven allegations of misconduct by respondent’s revenue_agent we decline to consider this argument this contention was not raised at trial in the petition or in any of petitioner’s other pleadings consequently petitioner is deemed to have conceded this issue see rule b 78_tc_646 7petitioner does not contend that the burden_of_proof as to factual matters shifts to respondent under sec_7491 nor does it because petitioner failed to maintain all required records or cooperate with respondent’s reasonable requests for information see sec_7491 and b 8petitioner would not prevail under these facts in any event the notice_of_deficiency was not arbitrary and capricious because it rightly identified petitioner showed that deficiencies had been determined stated the taxable years involved and set forth the deficiency amounts see 990_f2d_893 6th cir aff’g donahue v commissioner tcmemo_1991_181 continued ii unreported additional income a overview respondent determined in the notice_of_deficiency that petitioner received additional income for through of dollar_figure dollar_figure dollar_figure and dollar_figure respectively after subtracting dollar_figure for and dollar_figure for to reflect the parties’ concessions as summarized in the findings_of_fact we decide whether petitioner had unreported additional income for through of dollar_figure dollar_figure dollar_figure and dollar_figure respectively we hold he did gross_income is defined in sec_61 as all income from whatever source derived including in addition to other enumerated items gross_income derived from business sec_61 sec_6001 requires a taxpayer to keep books and continued 61_tcm_2460 nor was the notice_of_deficiency arbitrary and erroneous because it was not utterly without foundation but was based on the revenue agent’s bank_deposits and specific items analyses see 428_us_433 finally the notice_of_deficiency was not excessive in the light of petitioner’s noncooperation lack of business records and regularity of real_estate activity see 64_tc_651 a petitioner cannot refuse to cooperate with the agent conducting a tax investigation and then claim that the resulting determination by the commissioner was arbitrary when the agent acted reasonably taking into consideration the information available to him aff’d 566_f2d_2 6th cir 9neither party’s brief accurately states the parties’ concessions with respect to the allegedly unreported income for records sufficient to establish the taxpayer’s gross_income deductions losses and credits sec_1_6001-1 income_tax regs sec_7602 authorizes the commissioner to examine books papers records and other data potentially relevant or material to the determination of a taxpayer’s federal_income_tax liability where an individual fails to maintain adequate books_and_records the commissioner may reconstruct the taxpayer’s income using any method which in his opinion clearly reflects income sec_446 see also 92_tc_661 the reconstruction of the taxpayer’s income need only be reasonable in the light of the surrounding facts and circumstances petzoldt v commissioner t c pincite respondent reasonably reconstructed petitioner’s taxable_income for each year at issue petitioner a habitual nonfiler for at least through failed to keep books_and_records from which his tax_liabilities could be computed and he refused to provide bank account or real_estate sales information to respondent’s revenue_agent the revenue_agent collected financial and real_estate sales information through third-party summonses and reconstructed petitioner’s income using a combination of the bank_deposits and specific items methods following two meetings with petitioner and his representative to determine nontaxable items of income respondent’s revenue_agent subsequently adjusted the additional income charged to petitioner regarding petitioner’s and taxable years respondent’s revenue_agent used the bank_deposits method to reconstruct petitioner’s taxable_income the bank_deposits method is an indirect proof of income reconstruction that is well established 64_tc_651 aff’d 566_f2d_2 6th cir the bank_deposits method assumes that all cash deposited into a taxpayer’s bank accounts during a specific period is gross_income 335_f2d_671 5th cir bank_deposits are prima facie evidence of income 87_tc_74 and respondent must take into account any nontaxable sources or deductible expenses of which he has knowledge price f 2d pincite the bank_deposits method is not invalidated even if respondent’s calculations are not entirely correct 96_tc_858 aff’d 959_f2d_16 2d cir as to petitioner’s and taxable years respondent’s revenue_agent used a combination of the bank_deposits and specific items methods to reconstruct petitioner’s taxable_income the specific items method is a direct proof of income reconstruction this court has approved see eg 464_f2d_1087 10th cir price v commissioner tcmemo_2004_103 87_tcm_1239 levine v commissioner tcmemo_1998_383 76_tcm_731 aff’d without published opinion 229_f3d_1158 9th cir petitioner bears the burden of proving that respondent’s method of income reconstruction is unfair or inaccurate under the bank_deposits method see dileo v commissioner t c pincite and under the specific deposits method see levine v commissioner t c m cch pincite to carry his burden petitioner must offer ‘competent and relevant evidence from which it could be found that he did not receive the income alleged in the deficiency_notice ’ see 419_f2d_1057 6th cir quoting 391_f2d_727 4th cir aff’g in part rev’g in part tcmemo_1965_246 24_tcm_1268 vacating tcmemo_1968_89 27_tcm_416 petitioner presented no evidence at trial concerning respondent’s unreported income determinations though he argues on brief that he is entitled to additional income adjustments for through we consider petitioner’s arguments in turndollar_figure first petitioner claims that respondent wrongly credited him with income deposited into the personal account but withdrawn on the same day for payment of 10we do not consider petitioner’s claim that respondent erred by including in income a check for dollar_figure payable to ms baker because the court has deemed stipulated that this income was not taxable to petitioner expenses this argument is meritless gross_income encompasses all undeniable accessions of wealth clearly realized and over which a taxpayer has complete dominion and control 348_us_426 petitioner does not dispute that he received the income deposited into the personal account he acquired dominion and control_over those funds as shown by the fact that he used those moneys for the payment of expenses thus deposits into the personal account and withdrawn to pay expenses are taxable to petitioner second petitioner claims that respondent incorrectly included as additional income for the proceeds from the sales of the parkside property because as petitioner contends the return already reported those proceeds the record does not support petitioner’s position petitioner presented no evidence on nor did he testify with respect to the sale of the parkside property the form_4797 attached to the return merely describes the sale of a property described as house petitioner provided no credible_evidence to suggest that the parkside property was the house described on the form_4797 petitioner has failed to persuade us that the proceeds from the sale of the parkside property were reported on the return and accordingly such amounts are taxable to him third petitioner claims that respondent erroneously treated as additional income dollar_figure payable to mr taylor and deposited into petitioner’s bank account we are not persuaded on date mr taylor purchased from magnum the parkside property and we think it probable to conclude that those funds related to the purchase of that property petitioner has not persuaded us otherwise and we conclude amounts from mr taylor are taxable to him we conclude that the specific items and bank_deposits methods respondent used to reconstruct petitioner’s income were reasonable and substantially accurate any inaccuracies in the income reconstruction which petitioner believes to have not been addressed through respondent’s concessions are wholly attributable to his failure to keep books_and_records and his failure to cooperate with respondent’s revenue_agent during the audit thus we sustain respondent’s determinations after concessions that petitioner received additional income for through of dollar_figure dollar_figure dollar_figure and dollar_figure respectively iii trade_or_business expense deductions petitioner claimed and respondent did not disallow deductions for trade_or_business_expenses of dollar_figure dollar_figure dollar_figure and dollar_figure on the through returns respectively respondent though he does not accurately summarize his concessions on brief conceded additional deductions for trade_or_business_expenses of dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively petitioner asserts he is entitled to additional trade_or_business expense deductions for car and truck expenses of dollar_figure for and dollar_figure for we disagree sec_162 sets forth the general_rule that a taxpayer is allowed a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_262 by contrast generally disallows a deduction for personal living or family_expenses sec_274 imposes strict substantiation requirements for expenses related to listed_property including but not limited to passenger automobiles see sec_280f for expenses relating to automobiles a taxpayer must substantiate with adequate_records the amount of each separate expense the mileage for each business use of the automobile and the total mileage for all purposes during the taxable_period the date of the business use and the business_purpose of the use see sec_1 11respondent claims on brief that petitioner is entitled to additional trade_or_business expense deductions for through of dollar_figure dollar_figure dollar_figure and dollar_figure respectively we treat respondent’s statements on brief as computational errors and not binding concessions because we consider specific items to be concessions but not summary totals cf balot v commissioner tcmemo_2001_73 81_tcm_1409 n treating statements on brief as a clerical_error and not an attempt to withdraw part of a concession 5t b temporary income_tax regs fed reg date in the absence of adequate_records such as an account book a diary a log a statement of expenses trip sheets or a similar record a taxpayer may substantiate expenses for mileage with sufficiently detailed written or oral statements and other collateral evidence establishing that the expense was incurred see sec_1 5t c i temporary income_tax regs fed reg date petitioner testified that he used his mercedes-benz and his range rover for business and personal_use throughout and and more specifically that he drove around big_number and big_number miles for business purposes in each respective year this testimony was not corroborated with a contemporaneous driving log or any other document which establishes the amount of miles driven the mileage for each purported business use of the vehicle the date on which the trips allegedly occurred or a specific business_purpose of the tripdollar_figure as support for his testimony which we found to be vague and self-severing petitioner offered daily planners for and although we do not doubt that petitioner used his vehicles in and for business purposes we decline to grant him deductions for car and truck 12petitioner attempted to introduce and the court did not admit a summary of expenses recreated a few days before trial which he allegedly incurred the court declined to admit the summary as unreliable and inadmissible hearsay expenses over and above those respondent has already allowed petitioner’s daily planners do not qualify as adequate_records under sec_274 because they contain no geographic information from which the total number of miles he drove can be determined nor do the daily planners which include many personal appointments establish the business use of the vehicles moreover petitioner was not able to explain how many total miles he drove in and or how many personal miles he drove as a whole petitioner’s testimony was not detailed or specific enough to satisfy the strict requirements of sec_274 whereas petitioner urges the court to apply the cohan_rule to estimate his mileage for and we may not because the substantiation requirements of sec_274 supersede the rule in cohan see 50_tc_823 aff’d 412_f2d_201 2d cir thus we hold that petitioner may not deduct additional trade_or_business_expenses over and above those respondent has already allowed iv filing_status petitioner filed his through federal_income_tax returns claiming single filing_status respondent determined that petitioner’s filing_status for each year at issue was married_filing_separately petitioner did not address this issue at trial or in his posttrial brief and we will sustain respondent’s determination sec_1 imposes a federal_income_tax on individuals at progressive rates that are determined by reference to the taxpayer’s taxable_income and filing_status compare sec_1 rates for unmarried individuals other than surviving spouses and heads of household with sec_1 rates for married individuals filing joint returns and surviving spouses and sec_1 rates for married individuals filing separate returns for federal_income_tax purposes an individual’s marital status is determined at the close of the taxable_year sec_7703 a married individual may nonetheless be considered unmarried for federal_income_tax purposes where the following four-part test is met the individual files a separate_return the individual for more than one-half of the taxable_year maintains as his or her home a household that serves as the principal place or abode of a child who is the individual’s tax dependent the individual furnishes more than one-half of the cost of maintaining such household during the taxable_year and the spouse was not a member_of_the_household during the last six months of the taxable_year sec_7703 these requirements are in the conjunctive each element must be met before a married individual will be treated as unmarried for federal_income_tax purposes although petitioner and ms baker filed separate federal_income_tax returns for each year at issue we are not persuaded that petitioner meets any of the second through fourth requirements petitioner introduced no evidence as to whether he supports a household that serves as the domicile of his tax-dependent child and certainly the fact that the through returns do not claim a dependent as an exemption undermines any finding that petitioner paid more than one-half of the cost of maintaining such a household nor did petitioner offer any evidence to suggest that he and ms baker were not members of the same household during the last six months of any year at issue the record establishes that petitioner and ms baker were legally married during each of the years through and we accordingly hold that petitioner’s filing_status for each of those years is married_filing_separately v additions to tax respondent determined for each year at issue that petitioner is liable for an addition_to_tax for failure to timely file under sec_6651 that section imposes an addition_to_tax for failing to file a required return on or before the specified filing_date unless the failure is due to reasonable_cause and not willful neglect pursuant to sec_7491 respondent bears the initial burden of producing evidence that imposition of the addition_to_tax is appropriate see also 116_tc_438 once respondent meets his burden of production the burden of persuasion shifts to petitioner to establish that the failure_to_file was due to reasonable_cause and not willful neglect id pincite respondent carried his burden of production by introducing copies of the through returns each of which was filed late the petition includes no allegations regarding the addition_to_tax for failure to timely file and petitioner did not address this issue at trial or in his posttrial brief as a result we deem petitioner to have conceded his liability for the sec_6651 addition_to_tax for each year at issue see rule sec_34 sec_151 and consequently we hold that petitioner is liable for additions to tax under sec_6651 for each year at issue with the amount of those additions to tax to be determined by the parties in their rule_155_computations vi accuracy-related_penalties respondent determined for each year at issue that petitioner is liable for an accuracy-related_penalty because of a substantial_understatement_of_income_tax or alternatively for negligence or disregard of rules or regulations see sec_6662 and b and only one accuracy-related_penalty applies to a given portion of an underpayment even where that portion resulted from more than one of the types of misconduct described in sec_6662 sec_1_6662-2 income_tax regs we focus our inquiry on whether there was a substantial_understatement_of_income_tax for each year at issue a substantial_understatement_of_income_tax exists for any year in which the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 respondent must produce sufficient evidence that it is appropriate to impose the accuracy-related_penalties against petitioner see also higbee v commissioner t c pincite once respondent meets his burden of production however petitioner bears the burden of proving that the penalties do not apply because of reasonable_cause substantial_authority or other comparable affirmative defenses see id pincite respondent meets his burden by showing that petitioner’s omission_of_income from his real_estate and mortgage brokering businesses resulted in an understatement of income_tax for each year at issue in an amount of more than dollar_figure and more than of the tax required to be shown on the return see park v commissioner 136_tc_569 the commissioner met his burden of production by showing that the failure to report income resulted in understatements of income_tax for each year at issue by more than dollar_figure and more than of the tax required to be shown on the return petitioner argues that the accuracy-related_penalties do not apply because he meets the reasonable_cause defense of sec_6664 under that section the accuracy-related_penalties do not apply to any portion of an underpayment_of_tax for which petitioner proves that he had reasonable_cause and acted in good_faith whether petitioner acted with reasonable_cause is a factual determination in which petitioner’s efforts to assess the proper tax_liability is of critical importance see sec_1_6664-4 income_tax regs we conclude that petitioner does not meet the reasonable_cause defense of sec_6664 construing petitioner’s statement on brief that he hired a tax_return_preparer to prepare the through returns to mean that he relied on the advice of one or more tax professionals we conclude that petitioner did not establish that the accuracy-related_penalties should not apply reliance on a tax professional’s advice may establish reasonable_cause and good_faith if petitioner proves by a preponderance_of_the_evidence that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir 13petitioner states in his posttrial brief that he hired a return preparer to prepare his returns for three years at issue but the record establishes that he hired one or more return preparers to prepare each of the through returns we note that the record is unclear with respect to which three years petitioner believes he hired a tax professional because he references the taxable_year twice and the copy of the return deemed stipulated lists the preparer_tax_identification_number ie ptin but not his or her name or firm on the basis of the record at hand we decline to conclude that any of these requirements have been met petitioner introduced no evidence about the return preparer s he hired and he did not call such individual s to testify on his behalf petitioner does not assert and the record does not establish that he provided the return preparer s with necessary and accurate information nor has he proven that he actually relied upon the adviser’s judgment in good_faith this failure of proof is borne by petitioner petitioner’s efforts if any to determine his proper tax_liabilities also do not satisfy the reasonable_cause defense petitioner was a chronic nonfiler who filed the through returns only after being contacted by the irs each of those returns reported petitioner’s filing_status as single even though he was in fact married to ms baker petitioner maintained no books_and_records from which his federal_income_tax liabilities could be calculated accordingly we conclude that petitioner does not meet the reasonable_cause defense of sec_6664 it follows that the accuracy-related_penalties determined by respondent are applicable to the extent stated herein the court has considered all arguments for a contrary result and to the extent not discussed herein we conclude those arguments are irrelevant moot or without merit to reflect the parties’ concessions and to give effect to the foregoing decision will be entered under rule
